The evidence in this case, as shown by the record, has been read and considered by this court sitting en banc. The conclusion has been reached that the question of the guilt or innocence of this appellant was for the determination of the jury, and that the court properly refused the affirmative charge. It would serve no good purpose to set out this evidence here. The facts and circumstances disclosed by the testimony were, in our opinion, ample to justify the jury in rendering its verdict of "guilty under the first count of the indictment."
The several exceptions reserved to the court's rulings pending the trial are so clearly without merit, no discussion in this connection is necessary. A question of fact was presented, and a decision thereof is conclusive of the appeal.
Affirmed. *Page 616